¢ ' AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

,

 

  

UNITED STATES DISTRICT COURT - FEB. ¥8°2020

SOUTHERN DISTRICT OF CALIFORNIA
CLERK US DISTRIGT COURT

UNITED STATES OF AMERICA _ JUDGMENT IN A CHBVHN ST CASH OF CALIECANIA
Vv. (For Offenses Committed On or Alter November

KEVIN ALEXIS RIVAS-CARDENAS (1)

  

 

 

Case Number: 3:20-CR-00080-JLS

 

Stephen D Lemish
Defendant’s Attorney
USM Number 19679-023
oO.
THE DEFENDANT:

X] pleaded guilty to count(s) 1 of the Information

L] - was found guilty on count(s)
after a plea of not ‘guilty.

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense .Count
18:1544 - Misuse Of Passport Card (Felony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984,

L] The defendant has been found not guilty on count(s)

 

CO Count(s) is dismissed on the motion of the United States.

 

x] Assessment: $100.00 - waived.

(1 =JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

] No fine CL) Forfeiture pursuant to order filed © , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must ‘notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

February 6, 2020 a an
Date of Imposition of Sentence q ,

hw ip KK Cz. LLL

ON. JANIS L. SAMMARTINO
UNITED STATES DISTRICT JUDGE

 

 
*

. AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: KEVIN ALEXIS RIVAS-CARDENAS (1) Judgment - Page 2 of 2
CASE NUMBER: 3:20-CR-00080-JLS

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
90 days

Sentence imposed pursuant to Title 8 USC Section 1326(b). _
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district: .
O at A.M. on

 

 

O as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of |
Prisons:

LJ onor before

CL] as notified by the United States Marshal..

Fas notified by the Probation or Pretrial Services Office. -

 

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at __, With a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:20-CR-00080-JLS
